 



Exhibit 10.10
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into as of the ___ day
of _________, 20___, by and between INDUSTRIAL DISTRIBUTION GROUP, INC. (the
“Company”), and ____________ (“Grantee”).
W I T N E S S E T H:
     WHEREAS, the Company maintains the Industrial Distribution Group, Inc. 2007
Stock Incentive Plan (the “Plan”), and Grantee has been selected by the
Compensation Committee (the “Committee”) to receive a Restricted Stock Award
under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
     1. Award of Restricted Stock
     1.1 The Company hereby grants to Grantee an award of ______ Shares of
restricted stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms and conditions set forth in this Agreement and the Plan. The
grant date of this award of Restricted Stock is _________, 20___(“Grant Date”).
     1.2 This Agreement shall be construed in accordance with, and subject to,
the provisions of the Plan (which are incorporated herein by reference) and,
except as otherwise expressly set forth herein, the capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan. For
purposes of this Agreement, employment with any Subsidiary of the Company shall
be considered employment with the Company. Further, with respect to a Grantee
who is a non-employee Director, any reference in this Agreement to “employment”,
“employ” or derivative terms with respect to the Company shall mean the
Director’s service or tenure as a member of the Board, and any reference to
termination of employment with the Company (or to a derivative term or concept)
shall mean the cessation of the Director’s service or tenure as a member of the
Board.
     1.3 This Award is conditioned on Grantee’s execution of this Agreement. If
this Agreement is not executed by Grantee and returned to the Company within one
month of the Grant Date, it may be canceled by the Committee, resulting in the
immediate forfeiture of all Shares of Restricted Stock.
     2. Vesting Requirements; Restrictions
     2.1 Determination of Vesting. [To be determined by Committee]

 



--------------------------------------------------------------------------------



 



     Grantee shall be deemed to own, as of the applicable Vesting Date,
notwithstanding its later calculation, that number of Shares of Restricted Stock
that shall have vested (in accordance with Sections 2.1, 2.2 and 2.4) free and
clear of all restrictions imposed by this Agreement (except those imposed by
Section 3.4 below), and the Committee shall make its calculations, and the
Company shall deliver one or more certificates for such number of Shares of
Restricted Stock to Grantee, as soon as practical after the applicable Vesting
Date.
     2.2 Partial Vesting for Partial Performance of Certain Target Objectives.
[To be determined by Committee]
     2.3 Unvested Shares. Subject to Section 2.5 of this Agreement, any Shares
of Restricted Stock that are unvested as of their respective Vesting Dates
immediately shall be forfeited as of the applicable Vesting Date.
     2.4 Performance Contingency Vesting Restrictions. The Restricted Stock
shall be subject to the following performance contingency vesting restrictions:
Year Eligible For Vesting: Fiscal Year 20     

                      Eligible Restricted Shares     ____________ Shares    
Performance-Based     Vesting     20___ Performance     Vesting Criteria    
Percentage     Target Objectives                                        

Fiscal Year 20___ Partial Vesting: ______
Year Eligible For Vesting: Fiscal Year 20     

                      Eligible Restricted Shares     ____________ Shares    
Performance-Based     Vesting     20___ Performance     Vesting Criteria    
Percentage     Target Objectives                                        

Fiscal Year 20___ Partial Vesting: ___

4



--------------------------------------------------------------------------------



 



Partial Performance Target Range:
     [To be determined by Committee]
Year Eligible For Vesting: Fiscal Year 20     

                      Eligible Restricted Shares     ____________ Shares    
Performance-Based     Vesting     20___ Performance     Vesting Criteria    
Percentage     Target Objectives                                        

Fiscal Year 20___ Partial Vesting: ______
Partial Performance Target Range:
     [To be determined by Committee]
Year Eligible For Vesting: Fiscal Year 20     

                      Eligible Restricted Shares     ____________ Shares    
Performance-Based     Vesting     20___ Performance     Vesting Criteria    
Percentage     Target Objectives                                        

Fiscal Year 20___ Partial Vesting: _____
Partial Performance Target Range:
     [To be determined by Committee]
     2.5 Change in Control; Termination of Employment Without Cause.
Notwithstanding the other provisions of this Agreement, in the event of a Change
in Control, or a termination of Grantee’s employment with the Company without
Cause, prior to any outstanding Vesting Date, one third of any shares of
Restricted Stock then remaining unvested shall become fully vested and
nonforfeitable as of the date of the Change in Control or termination without
Cause. On the

5



--------------------------------------------------------------------------------



 



date of the Change in Control or termination without Cause, as the case may be,
the Company shall deliver to Grantee one or more certificates for such shares of
Restricted Stock, free and clear of any restrictions imposed by this Agreement.
     2.6 Other Termination of Employment. Except as provided in Section 2.5, if
Grantee terminates employment prior to any outstanding Vesting Date (for any
other reason including death, Disability, Retirement, termination for Cause and
voluntary resignation), any shares of Restricted Stock then remaining unvested
shall be forfeited as of the date of such termination, and all rights of Grantee
to such shares shall be terminated.
     2.7 Transfer Restrictions. The Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date Grantee becomes
vested in the Restricted Stock.
     2.8 Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified below:
     (a) “Eligible Restricted Shares” means the Shares of Restricted Stock
eligible for vesting in that year as set forth in the applicable table.
     (b) “Earnings Per Share” means, on a fully diluted basis, the amount
therefor calculated in accordance with GAAP and reflected on (or, if not
directly reflected, then derived exclusively from other GAAP information
reflected on) the Company’s audited financial statements.
     (c) “GAAP” means generally accepted accounting principles as then being
applied in the preparation of financial statements of the Company that are
subject to audit by the Company’s independent certified public accountants.
     (d) “Operating Margin” means the concept employed by the Company in its
public disclosures to reflect the Company’s operating income as a percentage of
its revenues, with the amount of each component used therein being the amount
therefor calculated in accordance with GAAP and reflected on (or, if not
directly reflected, then derived exclusively from other GAAP information
reflected on) the Company’s audited financial statements.
     (e) “Sales Revenue” means the amount therefor calculated in accordance with
GAAP and reflected on (or, if not directly reflected, then derived exclusively
from other GAAP information reflected on) the Company’s audited financial
statements.
     (f) “Vesting Date” means the last day of the applicable fiscal year, as set
forth in the tables in Section 2.4 of this Agreement, notwithstanding that the

6



--------------------------------------------------------------------------------



 



     calculations of performance necessary to determine vesting may be made
after such date.
     3. Stock; Dividends; Voting
     3.1 The stock certificate(s) evidencing the Restricted Stock shall be
registered on the Company’s books in the name of Grantee as of the Grant Date.
Physical possession or custody of such stock certificates shall be retained by
the Company until such time as the Shares of Restricted Stock are vested in
accordance with Section 2. While in its possession, the Company reserves the
right to place a legend on the stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan.
     3.2 While the Restricted Stock is not vested, Grantee generally shall not
be entitled to vote such Restricted Stock. No dividends declared or paid by the
Company with respect to its Shares shall accrue or be payable with respect to
any Shares of Restricted Stock that are unvested.
     3.3 In the event of any adjustments in authorized Shares as provided in
Section 4.3 of the Plan, the number and class of Shares of Restricted Stock or
other securities that Grantee shall be entitled to pursuant to this Agreement
shall be appropriately adjusted or changed to reflect such change, provided that
any such additional Shares of Restricted Stock or additional or different shares
or securities shall remain subject to the restrictions in this Agreement.
     3.4 Grantee represents and warrants that Grantee is acquiring the
Restricted Stock for investment purposes only, and not with a view to
distribution thereof. Grantee is aware that the Restricted Stock may not be
registered under the federal or any state securities laws and that, in such case
and in addition to the other restrictions on the Restricted Stock, the shares
may not be transferred unless an exemption from registration is available. By
making this award of Restricted Stock, the Company is not undertaking any
obligation to register the Restricted Stock under any federal or state
securities laws.
     4. No Right to Continued Employment
     Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time, subject to Grantee’s rights under this Agreement.
     5. Taxes and Withholding
     Grantee shall be responsible for all federal, state and local income taxes
payable with respect to this award of Restricted Stock. Grantee shall have the
right to make such elections under the Internal Revenue Code of 1986, as
amended, as are available in connection with this

7



--------------------------------------------------------------------------------



 



award of Restricted Stock, including a “Section 83(b) election.” The Company and
Grantee agree to report the value of the Restricted Stock in a consistent manner
for federal income tax purposes. The Company shall have the right to retain and
withhold from any payment of Restricted Stock the amount of taxes required by
any government to be withheld or otherwise deducted and paid with respect to
such payment. The Company may require Grantee to reimburse the Company for any
such taxes required to be withheld and may withhold any distribution in whole or
in part until the Company is so reimbursed. The Company shall also have the
right to withhold from any other cash amounts due to Grantee an amount equal to
such taxes required to be withheld. Unless Grantee otherwise provides for the
satisfaction of the withholding requirements in advance, the Company shall
withhold and cancel a number of Shares of Restricted Stock having a market value
equal to the minimum amount of taxes required to be withheld.
     6. Grantee Bound by the Plan
     Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.
     7. Restrictive Covenants
     7.1 Grantee hereby acknowledges that the Company may disclose (and/or has
already disclosed) to Grantee, and Grantee may be provided with access to and
otherwise make use of, certain valuable Confidential Information (as defined
below) of the Company. Grantee also acknowledges that due to Grantee’s
relationship with the Company, Grantee will develop (and/or has developed)
special contacts and relationships with the Company’s employees or independent
contractors, and that it would be unfair and harmful to the Company if Grantee
took advantage of these relationships to the detriment of the Company.
     7.2 Grantee hereby agrees that, during employment and for a period of one
(1) year following any voluntary or involuntary termination of employment with
the Company (regardless of reason), Grantee will not directly or indirectly,
individually, or on behalf of any Person other than the Company or a Subsidiary:
          (a) solicit, recruit or induce (or otherwise assist any person or
entity in soliciting, recruiting or inducing) any employee or independent
contractor of the Company, in either case who performed work for the Company
within the final year of Grantee’s employment with the Company, to terminate his
or her relationship with the Company; or
          (b) knowingly or intentionally damage or destroy the goodwill and
esteem of the Company, any Subsidiary, the Company’s Business or the Company’s
or any Subsidiary’s suppliers, employees, patrons, customers, and others who may
at any time have or have had relations with the Company or any Subsidiary.
     7.3 Grantee further agrees that during employment and for a period of two
(2) years thereafter, Grantee will not, except as necessary to carry out
Grantee’s duties as an employee of

8



--------------------------------------------------------------------------------



 



the Company, disclose or use Confidential Information without the Company’s
prior written consent. Grantee further agrees that, upon termination or
expiration of employment with the Company for any reason whatsoever or at any
time, Grantee will deliver promptly to the Company all materials (including
electronically-stored materials), documents, plans, records, notes, or other
papers, and any copies in Grantee’s possession or control, relating in any way
to the Company’s Business or containing any Confidential Information of the
Company, which at all times shall be the property of the Company.
     7.4 For purposes of this Section 7, the following terms shall have the
meanings specified below:
          (a) “Company’s Business” means the nationwide businesses of
(i) supplying maintenance, repair, operating and production (“MROP”) products
and services to manufacturers and other industrial users; (ii) providing
value-added business process outsourcing services and other arrangements,
including, without limitation, storeroom management, integrated supply, product
applications and production process improvements; and (iii) distributing MROP
products, including, without limitation, cutting tools, abrasives, hand and
power tools, maintenance equipment, coolants, lubricants, adhesives, and safety
products.
          (b) “Confidential Information” means information, without regard to
form, relating to the Company’s or any Subsidiary’s customers, operation,
finances and business that derives economic value, actual or potential, from not
being generally known to other Persons, including, but not limited to, financial
statements, manuals, business plans, business rules, business methods, business
practices, market studies, methods, graphs, strategies, techniques, processes,
procedures, formulas, inventions, marketing and pricing data, pricing policies
or lists, technical or non-technical data (including personnel data), contracts,
sources and identity of vendors and contractors, financial information of
customers and the Company, computer software and programs (including object code
and source code), computer database systems, and other proprietary documents,
materials or information regarding (or otherwise obtained by) the Company, its
businesses and activities, or the manner in which the Company does business.
Confidential Information includes information disclosed to the Company or any
Subsidiary by third parties that the Company or any Subsidiary is obligated to
maintain as confidential. Confidential Information subject to this Agreement may
include information that is not a trade secret under applicable law, but
information not constituting a trade secret only shall be treated as
Confidential Information under this Agreement for a two (2)-year period after
Grantee’s date of termination of employment.
          (c) “Person” means any individual, corporation, bank, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or other entity.
     7.5 If, during Grantee’s employment with the Company or at any time during
the restrictive periods described in Section 7.2 or 7.3 above, Grantee violates
the restrictive covenants set forth in this Section 7, then the Committee shall,
notwithstanding any other provision in this Agreement to the contrary, cancel
any outstanding Shares of Restricted Stock that have not yet vested, which shall
be the Company’s exclusive remedy under this Agreement

9



--------------------------------------------------------------------------------



 



for such a violation, but which shall not limit any other remedy or right the
Company may have outside of this Agreement as a result of the underlying action
by Grantee. Nothing contained herein shall in any way limit or exclude any other
right granted by law or equity to the Company. Grantee agrees that this
Section 7 shall survive the termination of Grantee’s employment.
     8. Modification of Agreement
     This Agreement may be modified or amended at any time by the Committee,
provided that Grantee’s written consent must be obtained for any modification
that adversely alters or impairs any rights or obligations of Grantee under this
Agreement, unless there is an express Plan provision permitting the Committee to
act unilaterally to make the latter such modification.
     9. Severability
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
     10. Governing Law
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of the laws principles thereof.
     11. Successors in Interest
     This Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of Grantee’s legal representatives. All
obligations imposed upon Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon Grantee’s heirs,
executors, administrators and successors.
     12. Resolution of Disputes
     Any dispute or disagreement that may arise under, or as a result of, or in
any way relate to the interpretation, construction or application of this
Agreement, shall be determined by the Committee. Any determination made
hereunder shall be final, binding and conclusive on Grantee and the Company for
all purposes.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
 
      “Company”
 
       
 
  By:    
 
       
 
      Name: ____________
 
      Title: ____________

     Grantee hereby (i) acknowledges that a copy of the Plan is available from
the Company’s intranet site or upon request, (ii) represents that Grantee is
familiar with the terms and provisions of this Agreement and the Plan, and
(iii) accepts the award of Restricted Stock subject to all the terms and
provisions of this Agreement and the Plan. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan. Grantee authorizes the Company to
withhold from any compensation payable to Grantee, including by withholding
Shares, in accordance with applicable law, any taxes required to be withheld by
federal, state or local law as a result of the grant or vesting of the
Restricted Stock.

     
 
  “Grantee”
 
   
 
   
 
  Name: ____________

11